HEAD, J.
The evidence shows, without conflict, that when plaintiff, S. P. Ingram, sold the real estate to Mrs. *484Cooper, for tbe rent of which this suit is brought by Ingram against Moses, his tenant, it was expressly agreed (as well as it was implied by law) that the rents, afterwards maturing under the lease to Moses, passed to and became the property of Mrs. Cooper, the purchaser; and it was agreed that Ingram, who had possession of the rent notes, should retain and‘collect them as they matured, and give Mrs. Cooper credit for the amounts collected, and account to her for the same. There is no evidence that Mrs. Cooper owed Ingram any thing; hence the notes were not retained by him as collateral security. After Mrs. Cooper thus acquired the ownership, there was left in Ingram no beneficial interest whatever in the rents, or the notes given by Moses therefor; but the effect of the arrangement was to constitute him her agent, merely, to collect and account to her. The statement of Ingram, .as a witness, that he was the owner of the notes, was a conclusion, repelled by the undisputed facts, and counts for nothing. Not being the real' owner, and the notes being, as the record shows, non-commercial in their character, Ingram can not maintain the action. It should have been brought in the name of Mrs. Cooper, the real owner. The ownership was put in issue by sworn plea as the rule requires.
The judgment of the City Court is reversed, and a judgment will be here entered in favor of the appellant.
Reversed and rendered.